UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. Giga-tronics, Inc. 94-2656341 0-12719 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. AREA CODE NUMBER 4650 Norris Canyon Road, San Ramon CA, 94583 (925) 328-4650 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREET CITY STATE ZIP CODE James A. Cole Director 4650 Norris Canyon Road, San Ramon CA, 94583 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO.DAYYR.) Name of Each Securities Exchange (See instr. 3(g)) Common Stock Ameriprise Financial Services, Inc. 353 Sacramento Street, 23rd Floor San Francisco, CA 94111 Nasdaq Capital Market INSTRUCTIONS: 1. (a)Name of issuer 3. (a) Title of the class of securities to be sold (b)Issuer’s I.R.S. Identification Number (b)Name and address of each broker through whom the securities are intended to be sold (c)Issuer’s S.E.C. file number, if any (c)Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d)Issuer’s address, including zip code (d)Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e)Issuer’s telephone number, including area code (e)Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, asshown by the most recent report or statement published by the issuer 2. (a)Name of person for whose account the securities are to be sold (f)Approximate date on which the securities are to be sold (b)Such person’s relationship to the issuer (e.g., officer, director, 10%stockholder, or member of immediate family of any of the foregoing) (g)Name of each securities exchange, if any, on which the securities are intended to be sold (c)Such person’s address, including zip code (d)Such person’s address, including zip code TABLE I - SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock Exercised Options Giga-tronics, Inc. Cash INSTRUCTIONS:
